

117 HR 2274 IH: Physician Assistant Higher Education Modernization Act of 2021
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2274IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Ms. Bass (for herself and Mr. Trone) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to improve education opportunities for physician assistants, and for other purposes.1.Short titleThis Act may be cited as the Physician Assistant Higher Education Modernization Act of 2021.2.Reinstatement of authority to make Federal direct subsidized stafford loans to physician assistants and other graduate health professions students(a)In generalSection 455(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(a)(3)) is amended by striking subparagraph (B) and inserting the following new subparagraph:(B)ExceptionsSubparagraph (A) shall not apply to—(i)an individual enrolled in course work specified in paragraph (3)(B) or (4)(B) of 484(b); or(ii)a graduate student in a—(I)physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)); or(II)any other health professions program, as determined by the Secretary..(b)Inapplicability of title IV negotiated rulemaking and master calendar exceptionSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the amendments made by this section, or to any regulations promulgated under those amendments.3.Making physician assistants eligible for incentives when serving as primary care providers or faculty members(a)In generalSection 428K of the Higher Education Act of 1965 (20 U.S.C. 1078–11) is amended—(1)in subsection (b), by adding at the end the following:(19)Physician assistantsThe individual is a physician assistant employed full-time—(A)as a physician assistant in a clinical setting providing primary care services; or(B)as a member of the physician assistant faculty at a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)).;(2)in subsection (g), by adding at the end the following:(11)Physician assistantThe term physician assistant means an individual who—(A)graduated from a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p));(B)is certified as a physician assistant by the National Commission on the Certification of Physician Assistants or any successor organization; and(C)either—(i)holds a valid and unrestricted license to practice medicine as a physician assistant in the State in which the physician assistant practices in a clinical setting; or(ii)is qualified for licensure in the State where the individual is employed as a full-time physician assistant faculty member of a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)).; and(3)in subsection (h), by striking fiscal year 2009 and inserting fiscal year 2022.(b)Effective dateThe amendments made by this section shall apply with respect to employment occurring on or after the date of the enactment of this Act.4.Grant eligibility for physician assistant programs at historically Black colleges and universities and predominantly Black institutions(a)Historically Black colleges and universitiesSection 723 of the Higher Education Act of 1965 (20 U.S.C. 1136a) is amended—(1)in subsection (a)(1), by inserting physician assistant studies, after allied health,;(2)in subsection (b)(2)(A), by inserting physician assistant studies, after allied health,; and(3)in subsection (d)—(A)in paragraph (4), by inserting physician assistant studies, after allied health,;(B)in paragraph (11), by striking and at the end;(C)by redesignating paragraph (12) as paragraph (13); and(D)by inserting after paragraph (11) the following:(12)in the case of a grant for a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p))—(A)creating or improving facilities for internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services; and(B)collaborating with other institutions of higher education to expand postbaccalaureate degree offerings; and.(b)Predominantly black institutionsSection 724 of the Higher Education Act of 1965 (20 U.S.C. 1136b) is amended—(1)in subsection (a)(1), by inserting physician assistant studies, after allied health,;(2)in subsection (b)(2)(A), by inserting physician assistant studies, after allied health,; and(3)in subsection (d)—(A)in paragraph (4), by inserting physician assistant studies, after allied health,;(B)by redesignating paragraph (12) as paragraph (13); and(C)by inserting after paragraph (11) the following:(12)in the case of a grant for a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p))—(A)creating or improving facilities for internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services; and(B)collaborating with other institutions of higher education to expand postbaccalaureate degree offerings; and.(c)Extension of authorization of appropriationsSubsections (a) and (b) of section 725 of the Higher Education Act of 1965 (20 U.S.C. 1136c) are each amended by striking fiscal year 2009 and inserting fiscal year 2022.5.Physician assistant postbaccalaureate opportunities for Hispanic Americans(a)In generalSection 514 of the Higher Education Act of 1965 (20 U.S.C. 1102c) is amended by adding at the end the following:(d)Priority for physician assistant education programsThe Secretary shall give preference to an application by an eligible institution for a grant under this part that demonstrates that the grant funds awarded under this part will be used to support physician assistant education programs (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p))..(b)Extension of authorization of appropriationsSection 528(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1103g(a)(2)) is amended—(1)by striking $100,000,000 for fiscal year 2009 and; and(2)by inserting fiscal year 2022 and after such sums as may be necessary for.6.Supporting student matriculation and physician assistant education programs at rural serving institutions of higher educationSection 861 of part Q of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161q) is amended—(1)in subsection (f)—(A)by striking three of the following four and inserting four of the following five; and(B)by adding at the end the following:(5)To improve health workforce distribution in rural areas by supporting health professions student matriculation or the development of new health professions programs, including physician assistant education programs (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)).; and(2)in subsection (g), by striking fiscal year 2009 and inserting fiscal year 2022.